In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of the State Liquor Authority suspending for a period of 40 days petitioner’s restaurant liquor license, the State Liquor Authority appeals from so much of an order of the Supreme Court, Westchester County, dated May 26, 1959, as: (1) annuls and sets aside the Authority’s determination; and (2) remits the matter to it with directions: (a) that it make available to petitioner and his attorney a copy of the hearing officer’s report; and (b) that, prior to taking any further action, it afford to petitioner and his attorney a reasonable opportunity, if so advised, to controvert the findings and conclusions contained in such report. Order insofar as appealed from affirmed, with $10 costs and disbursements. (See Matter of O’Meally v. Bohan, 286 App. Div. 872.) Nolan, P. J., Beldoek, TJghetta, Christ and Pette, JJ., concur.